DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0001, applicant needs to supply the relevant patent and application numbers;
Paragraph 0046, line 4, “Fig 2” should be --Fig 3--; and
Paragraph 0050, lines 5-6, the sentence appears to be missing something as “sections which a wave-shaped” does not make sense.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "said one or more voids" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-4 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer et al (9,914,169).
	Ederer et al disclose a process of printing a horizontal structure by forming an array of inclined portions (layers) that overlap and bind to each other.  See Fig. 4; column 4, line57 through column 5, line 13; column 7, line 35 through column 9, line 25; and column 11, lines 1-23.  The layers are printed at an angle α that is > 0º and < 90º and limited by the angle of repose.  See column 3, lines 5-28 and column 7, line 41-42.  An angle of 30-45º would have been obvious to one of ordinary skill in the art based on the type of material (many types can be used, column 7, lines 16-21) and the angle of repose so that the layers do not slide off one another.  
	As to claims 2 and 3, Ederer et al use a triangular initial portion (36, Fig. 18).  Ederer et al do not indicate that the portion is printed, however, it would have been obvious to one of ordinary skill in the art to do so because printing equipment is already at hand to shape/mold the portion and Ederer et al indicate that auxiliary structures can be printed (column 12, lines 14-15).
	With respect to claim 4, an additional final portion (23) is printed atop of the structure (4).  See Fig. 11.  Having the final portion be triangular would have been obvious to one of ordinary skill in the art based on design choice for the shape of the printed object.
	As to claim 10, any formulation that determines the angle of inclination to be less than that which cause the material to slide off would have been obvious to one of ordinary skill in the art since the process doesn’t work well otherwise.
	With respect to claims 11 and 12, Ederer et al indicate that completion of a layer (coating and solidification) is performed before the next layer is formed.  See column 5, lines 9-13.

	With respect to claim 15, since Ederer et al indicate that the material may be extruded (column 8, lines 21-39) one of ordinary skill in the art would be able to determine the appropriate viscosity in order to get the material to flow through the nozzle.
	As to claims 16 and 17, Ederer et al teach having an underlay (column 6, lines 24-26) and auxiliary plate (column 7, lines 5-11).  Printing these parts would have been obvious to ordinary skill in the art because Ederer et al indicate that auxiliary structures can be printed (column 12, lines 14-15).
	Ederer et al show in Fig. 1 that the inclined layers form a flush surface on article (4).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer et al (9,914,169) as applied to claims 1-4 and 10-18 above, and further in view of Hikmet et al (2018/0319076).
	It would have been obvious to one of ordinary skill in the art to print a jagged surface because printing this shape is known in the art as shown by Hikmet et al (Fig. 2a-2b).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer et al as applied to claims 1-4 and 10-18 above, and further in view of Gunther et al (10,220,567).
	It would have been obvious to one of ordinary skill in the art to print two or more sections in the same layer sequentially because Gunther et al (Fig. 9, printed article second from right) shows that layers can contain sections due to the shape (concave section) of the printed article .

Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents not relied upon disclose three dimensional printing at an angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743